Case 2:20-cv-01765-APG-EJY Document 25 Filed 05/28/21 Page 1 of 2

 

 

 

 

 

 

 

 

FILED TF cENED
___ ENTERED SERVED Of
COUNSEL/PARTIES OF RECORD
Honorable: Andrew P. Gordon May 28,2021
United States District Judge
Case 2:20-cv-01765 APG-EJY MAY 28 2021
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: Rape n aan ee DEPT |
Dear Court, pa ee =

My name is Parnell Colvin, | am the plaintiff in the above case | am contacting the court
because of an email | received yesterday May 27, 2021 from my attorney Ines Olevic- Saleh
Via email that as May 7, 2021 she will not represent me in this matter and do | have a new
attorney or be representing myself. This was clearly a shock to me sudden and unexpected

Prior to me retaining legal representation in the case at issue | filed a complaint with the (EEOC)
Commission and was assigned an investigator. When | met with the attorney (Saleh) | informed
her of that issue during our initial consultation that took place at her office. At the end of our
meeting she informed me that she had to talk to her colleague to see if they would take my
case. The next day | get a call from Ms. Saleh, she said they would take my case and | needed
to come back to her office to sign the retainer agreement which | did.

During our meeting Ms.Saleh, informed me that | needed to dismiss my complaint with the
(EEOC) which | did and she said to send her proof of it which | submitted. For close to a year |
have worked very close with Ms. Saleh, | have always responded to every phone call, emails
and provided additional documents. | have been fully engaged in my case from the start to
current and being polite , courteous and professional at all times.

| also checked the dockets to get update filing status of motions on a regular basis. | saw where
discovery was taking place still and there were motions filed and the defense wants to take my
deposition on or about June 30, 2021. | contacted Ms. Saleh, via email this is the main way we
have communicated and | asked her about when we are going to depose witnesses she
responded by saying they made a strategic decision not to do any depositions of any witnesses.

On May 14,2021 | sent an email to Ms. Saleh, for an update status | never heard back from her.
So on May 20,2021 I sent Ms.Saleh a follow up email she stated she never received my email
on my computer it shows delivered and my email is also connected to my iphone so if | get any
emails they go to my computer and also my iphone which will alert me of any messages. So
when Ms. Saleh states she emailed me , called me and left me a voicemail and | did not relieve
any communications and this is coming from my attorney. A reasonable person will look into this
because to me this is very important. This is my case we are talking about and communication
is key and very important.

After checking my email for any emails and finding none | checked my iphone as the court
should be aware the iphone displays incoming calls, outgoing calls, highlights missed calls and
displays an icon for voicemails left After investigating this | informed Ms. Saleh, that | don't have
Case 2:20-cv-01765-APG-EJY Document 25 Filed 05/28/21 Page 2 of 2

a record of any of her claims. | was not suggesting she did not do these things. | just let her
know from my end | did not receive any of her communications which again is critical to my
case. On May 26, 2021 sent an follow up to depositions because | no how important they are
And on my May 27, 2021 | received an reply email from Ms. Saleh. She states “As a result |
Urge you to retain newor to substitute yourself as counsel,on or before June 7, 2021. In the
meantime, we will proceed with filing a non-opposition to Motion to Extend Discovery which will
then provide new counsel / you with the opportunity to decide which depositions, if any, should
be taken. In addition, unless you would like to take over your own representation immediately or
if you already have new counsel, we will respond to Defendant's Motion to Dismiss and Strike.

In the event you, oranother attorney , are not substituted in as counsel on or before June 7,
2021, we will proceed with filing a Motion to Withdraw based on the irreconcilable difference set
forth above. Upon the court granting the motion to withdraw ( if we are compelled to file one),

we will no longer represent you in this matter.”

Plaintiff attorney knows | don't have an attorney when they are the ones that have been
representing me | have never told them anything that even suggest that in fact my last email
dated May 27,2021 stated that | look forward to hearing from you and if you wanted to set a
conference call please do and | am looking forward to being engaged in my case.

Ms. Saleh knows no attorney is going to take a case that has proceeded to this point. Attorneys
like to start from the beginning of the case, not at this point. Within this week Ms.Saleh, focus
from emails seem to be focused on settlement. How much would | accept so she can start new
settlement talks with the defence the defense has not even indicated they are willing to engage
in settlement talks again. | believed we were preparing for trial but it is clear they are looking to
settle my case and move on.That was one of the main reasons why | signed the retainer
agreement because | was told we will go all the way to trial.

After representing my case for nearly a year and the sudden need to withdraw makes no sense
And now it is their claim that there is an irreconcilable difference. | have been the same client
throughout this whole process and we never had an issue. The focus is clearly to settle my case
at all costs. Plaintiff attorneys just can't withdraw so | believe that all these events were created
to cause confusion and chaos so they file the motion to the court and the court grants the
motion.

This is not fair. | have all my email to show the court | have been professional ,polite and
engaged and don't deserve to have my end for no legitimate reason because this is what will
happen if the court grants the withdrawal motion. | am requesting the court to look into this
matter and if necessary hold a hearing. | want to thank the court for its time and attention to this
urgent matter.

THY
Vi
